Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the adhesive layer overlaps only the at least one light-emitting diode in the direction of the thickness of the substrate”.  The adhesive layer cannot overlaps only the at least one light-emitting diode because it is formed on the substrate, it must at least overlap the substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4,6,7,16,20,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (PG Pub 2012/0074435 A1) and Cok et al (PG Pub 2009/0039360 A1).
Regarding claim 1, Ha teaches a display device including at least one emission area emitting light (PA1, fig. 9) and a transmission area (TA) adjacent to the at least one emission area and transmitting external light (abstract), the display device comprising: a substrate, a circuit element including at least one transistor (TR2, fig. 9) and a storage capacitor (Cst) disposed on the substrate; an insulating layer (218, paragraph [0073]) disposed on the circuit element and including a contact hole; a first transparent electrode (221/222) disposed on the insulating layer and electrically connected to the circuit element through the contact hole, and at least one light-emitting diode (223, paragraphs [0021][0068][0069]) disposed on the first transparent electrode and defining the at least one emission area, wherein a portion of the first transparent electrode (222, formed simultaneously with 221, paragraphs [0079][0080]) is located in the transmission area.
Ha does not teach the at least one light-emitting diode comprising a PN diode including inorganic semiconductor based-materials.
In the same field of endeavor, Cok teaches a light-emitting diode comprising a PN diode including inorganic semiconductor based-materials provides enhanced brightness and reduced cost (paragraphs [0019][0024]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the at least one light-emitting diode to comprise a PN diode including inorganic semiconductor based-materials for the benefits of achieving enhanced brightness and reduced cost.
Regarding claim 2, Ha teaches the display device of claim 1, further comprising: a second transparent electrode (224a and 224b, fig. 10A and 10B, or 224, fig. 9) disposed on the at least one light-emitting diode and facing the first transparent electrode, wherein the first transparent electrode overlaps the second transparent electrode in the transmission area (fig. 9) in a direction of a thickness of the substrate.  
Regarding claim 3, Ha teaches the display device of claim 2, further comprising: a transparent insulating layer (219, fig. 9, paragraph [0073]) disposed between the first transparent electrode and the second transparent electrode, wherein the transparent insulating layer directly contacts (fig. 9) the first transparent electrode and the second transparent electrode in the transmission area.  
Regarding claim 4, Ha teaches the display device of claim 1, wherein: the insulating layer includes an opening that is spaced apart from the contact hole and extends from a top surface to a bottom surface of the insulating layer; and at least a portion of the opening is located in the transmission area (fig. 9).  
Regarding claim 6, Ha teaches the display device of claim 1, wherein: the transmission area (of surrounding pixels, fig. 4; note: singular could include plural, paragraph [0053] of the current PG Pub, 2021/0193893) surrounds the at least one emission area when viewed in a plan view of a plane defined by a first direction and a second direction that are parallel to an upper surface of the substrate, the first direction crossing the second direction.  
Regarding claim 7, Ha teaches the display deg ice of claim 1. wherein the at least one light-emitting diode includes a vertical-type light-emitting diode (fig. 9).  
Regarding claim 16, Ha in view of Cok (see claim 1) teaches a method of manufacturing a display device including at least one emission area emitting light and a transmission area adjacent to the at least one emission area and transmitting external light, the method comprising: forming a transistor on a substrate: forming an insulating layer including an opening on the transistor: forming a first transparent electrode on the insulating layer, the first transparent electrode is electrically connected to the transistor and overlaps the opening of the insulating layer: forming a light-emitting diode on the first transparent electrode, the light-emitting diode including a PN diode: and forming a second transparent electrode (224a and 224b, figs. 10A and 10B, 224, fig. 9) on the light-emitting diode.  
Regarding claim 20, Ha teaches the method of claim 16, wherein the first transparent electrode overlaps the second transparent electrode in the transmission area in a direction of a thickness of the substrate (fig. 9).  
Regarding claim 21, Ha teaches the method of claim 20. further comprising forming a transparent insulating layer (219, fig. 9, paragraph [0073]) between the first transparent electrode and the second transparent electrode.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (PG Pub 2012/0074435 A1) and Cok et al (PG Pub 2009/0039360 A1) as applied to claim 4 above, and further in view of Song et al (PG Pub 2014/0367651 A1).
Regarding claim 5, the previous combination remains as applied in claim 4.
Ha further teaches an insulating layer (215, paragraph [0073]) disposed between the substrate and the insulating layer, wherein the first transparent electrode (222) directly contacts the inorganic insulating layer in the opening
However, the previous combination does not teach the insulating layer to be inorganic.
In the same field of endeavor, Song teaches the insulating layer (203, fig. 6) can be inorganic, organic, or combination of inorganic and organic materials (paragraphs [0047][0048]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the insulating layer inorganic, organic, or combination of inorganic and organic materials, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim(s) 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (PG Pub 2012/0074435 A1) and Cok et al (PG Pub 2009/0039360 A1) as applied to claims 1 and 16 above, and further in view of Oyer (US Patent 10,020,422 B1).
Regarding claim 8, the previous combination remains as applied in claim 7.
The previous combination does not teach the at least one light-emitting diode includes a first electrode pad electrically connected to the first transparent electrode and a second electrode pad.
In the same field of endeavor, Oyer teaches the at least one light-emitting diode includes a first electrode pad (216, fig. 3) and a second electrode pad facing a direction opposite to the first electrode pad (214) and spaced apart from the first electrode pad in a direction of a thickness of the substrate, wherein the display device further includes an adhesive layer (322) and disposed between the first electrode (metal bond pads, column 8, lines 43-45; or bonding element, column 6, lines 42 and 43) and the first electrode pad in the direction of the thickness of the substrate.  
Oyer does not teach the adhesive layer to include a metal.
It would have been obvious to the skilled in the art before the effective filing date of the inventio to make the adhesive layer to include a metal for the known benefit of increasing electrical conductivity of between the LEDs and the transparent electrode.
Ha in view of Oyer teaches “a first electrode pad electrically connected to the first transparent electrode”.
Regarding claim 17, the previous combination remains as applied in claim 7.
The previous combination does not teach a metal layer on the first transparent electrode.
In the same field of endeavor, Oyer teaches forming a layer (216, fig. 3) on the first electrode (322 or the contacts in the TFT) and the light-emitting diode is formed on the first transparent electrode to directly contact the metal layer, for the benefit of providing a layer to bond the LED with the transparent electrode.  
Oyer does not teach the layer to be a metal layer.
It would have been obvious to the skilled in the art before the effective filing date of the inventio to make the layer a metal layer for the known benefit of reducing electrical resistance of the layer.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (PG Pub 2012/0074435 A1) and Cok et al (PG Pub 2009/0039360 A1) as applied to claims 1 and 16 above, and further in view of Ikeda et al (PG Pub 2014/0225102 A1).
Regarding claim 10, the previous combination remains as applied in claim 1.
The previous combination does not teach the first transparent electrode includes a polycrystalline transparent conductive oxide.
In the same field of endeavor, Ikeda teaches a first transparent electrode includes a polycrystalline transparent conductive oxide (ITO, paragraph [0093]), for the benefit of increasing blue light emission (Table 2, paragraph [0095]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first transparent electrode to include a polycrystalline transparent conductive oxide for the benefit of increasing blue light emission.
Regarding claim 19, the previous combination remains as applied in claim 16.
The previous combination does not teach the first transparent electrode includes a polycrystalline transparent conductive oxide.
In the same field of endeavor, Ikeda teaches a first transparent electrode includes a polycrystalline transparent conductive oxide (ITO, paragraph [0093]), for the benefit of increasing blue light emission (Table 2, paragraph [0095]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first transparent electrode to include a polycrystalline transparent conductive oxide for the benefit of increasing blue light emission.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (PG Pub 2012/0074435 A1), Chang et al (PG Pub 2016/0372514 A1), and Cok et al (PG Pub 2009/0039360 A1).
Regarding claim 11,  Ha teaches (see claim 1) a display device including a plurality of emission areas each emitting light and a transmission area adjacent to each of the plurality of emission areas and transmitting external light, the display deg ice comprising: a substrate: a transistor disposed on the substrate: an insulating layer disposed on the transistor and including a contact hole and an opening that are spaced apart from each other: a first transparent electrode disposed on the insulating layer and electrically connected to the transistor through the contact hole; and a second transparent electrode (224a, 224b, 224, figs. 9 and 10) disposed on the at least two light-emitting diodes and electrically connected to the at least two light-emitting diodes, wherein a portion of the first transparent electrode overlaps the opening of the insulating layer in the transmission area in a direction of a thickness of the substrate.  
Ha does not teach at least two light-emitting diodes.
In the same field of endeavor, Chang teaches at least two light emitting diodes (120) are disposed on the electrode (171, fig. 5), for the benefit of reducing current load to the LEDs to reduce damage (paragraph [0039]), each of the at least two light-emitting diodes including a PN diode (123 and 121, fig. 5, paragraph [0037]) including inorganic semiconductor based-materials (paragraph [0029]), for the benefit of enhanced brightness and reduced cost (paragraph [0019] of Cok).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to at least two light-emitting diodes disposed on the first transparent electrode, each of the at least two light-emitting diodes including a PN diode including inorganic semiconductor based-materials, for the benefits of providing enhanced brightness and reducing cost, as well as reducing current load to the LEDs to reduce damage.
Ha in view of Chang teaches “each of the at least two light-emitting diodes defining one emission area of' the plurality of emission areas, respectively”.
Regarding claim 13, Ha teaches the display device of claim 1. wherein at least one of the plurality of emission areas are surrounded by the transmission area (fig. 4; note: singular could include plural, paragraph [0053] of the current PG Pub, 2021/0193893).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (PG Pub 2012/0074435 A1), Chang et al (PG Pub 2016/0372514 A1), and Cok et al (PG Pub 2009/0039360 A1) as applied to claim 11 above, and further in view of Ikeda et al (PG Pub 2014/0225102 A1).
Regarding claim 14, the previous combination remains as applied in claim 11.
The previous combination does not teach the first transparent electrode includes a polycrystalline transparent conductive oxide.
In the same field of endeavor, Ikeda teaches a first transparent electrode includes a polycrystalline transparent conductive oxide (ITO, paragraph [0093]), for the benefit of increasing blue light emission (Table 2, paragraph [0095]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first transparent electrode to include a polycrystalline transparent conductive oxide for the benefit of increasing blue light emission.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (PG Pub 2012/0074435 A1), Chang et al (PG Pub 2016/0372514 A1), Cok et al (PG Pub 2009/0039360 A1) and Ikeda et al (PG Pub 2014/0225102 A1) as applied to claim 14 above, and further in view of Oyer (US Patent 10,020,422 B1).
Regarding claim 15, the previous combination remains as applied in claim 14.
The previous combination does not teach an adhesive layer disposed between each of the at least two light-emitting diodes and the first transparent electrode in the direction of the thickness of the substrate.
In the same field of endeavor, Oyer teaches an adhesive layer (216/322, fig. 3) disposed between a light-emitting diode and the first electrode (a bonding element, column 6, lines 42 and 43) in the direction of the thickness of the substrate, for the benefit of bonding the LEDs to the substrate (fig. 3).
Oyer does not teach the adhesive layer includes at least one metal element selected from copper, silver, and gold.  
It would have been obvious to the skilled in the art before the effective filing date of the inventio to make the adhesive layer to include at least one metal element selected from copper, silver, and gold for the known benefit of increasing electrical conductivity of between the LEDs and the transparent electrode.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (PG Pub 2012/0074435 A1), Cok et al (PG Pub 2009/0039360 A1), and Chang et al (PG Pub 2016/0372514 A1).
Regarding claim 22, Ha teaches a display device including a plurality of units (pixels, fig. 4) disposed in a display area, each unit including: a plurality of transparent electrodes (221 and 222, fig. 11 formed simultaneously, paragraphs [0079][0080]) that are spaced apart from each other: a first plurality of lines (“S”, fig. 4) extending in a first direction parallel to an upper surface of a substrate of the display device and arranged in a second direction that is parallel to the upper surface of the substrate and crosses the first direction: a second plurality of lines (“D” and “V”, fig. 4) extending in the second direction and arranged in the first direction: a transmission area (“TA”, fig. 9) disposed between adjacent lines of the first plurality of lines and adjacent lines of the second plurality of lines, the transmission area is configured to transmit external light (abstract); and a plurality of emission areas (PA1/Pr, fig. 4 and fig. 9) adjacent to the transmission area each emission area including a light-emitting diode that emits light, and wherein a portion of each of the plurality of transparent electrodes (222, fig. 9) are located in the transmission area.  
Ha does not teach a plurality of the light emitting diodes are disposed on each of the plurality of transparent electrodes.
Ha teaches to use organic LEDs (paragraphs [0021][0068][0069]).
In the same field of endeavor, Cok teaches inorganic LEDs provide enhanced brightness and reduced cost (paragraph [0019]).
Furthermore, in the same field of endeavor, Chang teaches a plurality of the light emitting diodes (120) are disposed on each of the plurality of electrodes (171, fig. 5), for the benefit of reducing current load to the LEDs to reduce damage (paragraph [0039]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of the light emitting diodes are disposed on each of the plurality of transparent electrodes, for the benefits of providing enhanced brightness and reducing cost, as well as reducing current load to the LEDs to reduce damage.
Allowable Subject Matter
Claims  12 and18 areobjected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“the transparent insulating layer directly contacts the first transparent electrode and the second transparent electrode in the transmission area” (claim 12) nor
“removing a portion of the metal layer that does not overlap the light-emitting diode in a thickness direction of the substrate by using the light-emitting diode as a mask” (claim 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899